

Exhibit 10(a)95
AMENDMENT TO
RETENTION AGREEMENT








THIS INSTRUMENT, effective December 30, 2010, by and between Entergy
Corporation, a Delaware corporation (“Company”) and Leo P. Denault
(“Executive”), hereby constitutes an amendment to the Retention Agreement
entered into by and between the Company and Executive and effective on August 3,
2006 (“Agreement”).  Except as otherwise provided herein, the Agreement and any
prior amendments thereto shall remain in full force and effect in accordance
with their original terms and conditions.


WHEREAS, the Personnel Committee of the Board of Directors of Company adopted
resolutions at its meeting held on December 2, 2010, authorizing amendments to
the Company’s equity plan (including all current and future programs there
under), the Company’s change-in-control plan, and all current (with the consent
of the contracting party) and future individual agreements  in order to address
certain market practices, external governance concerns, emerging trends and
Company cost controls by eliminating excise tax gross-ups and making certain
other changes to such plans and agreements where applicable; and


WHEREAS, Executive, on his own accord, volunteered at such December 2, 2010
Personnel Committee meeting to amend this Agreement, to the extent necessary, to
implement all such changes authorized by the Personnel Committee; and


WHEREAS, Company and Executive now desire to amend the Agreement and the
Personnel Committee of the Board of Directors of Company has authorized the
undersigned Company Officer to execute this Amendment to the Agreement.


NOW THEREFORE, in consideration of the promises and mutual covenants herein
contained, Company and Executive hereby agree to amend the Agreement, effective
December 30, 2010, as follows:
 
1.  
Subsection 2.1 of the Agreement is hereby amended by deleting the reference to
Section 4 therein, which is no longer applicable on and after December 30, 2010.





2.  
Section 4 of the Agreement, which includes Subsections 4.1, 4.2 and 4.3, is
hereby amended and restated in its entirety to read as follows:



 
4.
No Gross-Up Payment.  Effective on and after December 30, 2010, no gross-up
payment shall be paid to Executive under this Agreement, regardless of whether
any of the payments or benefits received or to be received by Executive (whether
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement with any System Company) will be subject to the Excise Tax.



3.  
Section 16 of the Agreement is hereby amended by deleting therefrom the
definitions set forth in Subsection 16.2 (Auditor), Subsection 16.3 (Base
Amount), Subsection 16.17 (Gross-Up Payment), Subsection 16.31 (Tax Counsel) and
Subsection 16.33 (Total Payments), which definitions related to the computation
of the Gross-Up Payment, which is no longer payable to Executive on and after
December 30, 2010 in accordance with Section 4 of this Agreement, as amended
herein.  The Subsection numbers of all other Subsections of Section 16 shall
remain unchanged.





IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
date above written.




ENTERGY
CORPORATION                                                                  EXECUTIVE
Through its Duly Authorized Officer




 By: /s/ Terry R.
Seamons                                                                By:  /s/
Leo P. Denault
Terry R.
Seamons                                                                             Leo
P. Denault
Senior Vice-President,
Human                                                         Executive Vice
President and
Resources and
Administration                                                        Chief
Financial Officer,
              Entergy Corporation


Date Executed: December 10, 2010                                              
  Date Executed: December 10, 2010


